 1
 2
 3                                               JS-6
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    RAYMOND ALFORD BRADFORD,                          Case No. CV 18-7268-SVW-KK
11                               Plaintiff,
12                         v.                           JUDGMENT
13    GIAN HERNANDEZ, ET AL.,
14                               Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that Plaintiff’s Complaint is dismissed without
20   prejudice and without leave to amend.
21
22   Dated:   January 31, 2019

23
                                                 HONORABLE STEPHEN V. WILSON
24                                               United States District Judge
25
26
27
28
